t c memo united_states tax_court catherine n alexander petitioner v commissioner of internal revenue respondent docket no 27671-09l filed date catherine n alexander pro_se amy b ulmer for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a federal_tax_lien to collect civil penalties imposed on account of her frivolous tax submissions for and findings_of_fact the parties have stipulated some facts when she petitioned the court petitioner resided in oregon petitioner received wages and other income of dollar_figure in dollar_figure in and dollar_figure in as reported to respondent on third-party payer information reports for petitioner timely filed a form 1040ez income_tax return for single and joint filers with no dependents reporting wages salaries and tips of dollar_figure as indicated by attached forms w-2 wage and tax statement on this form 1040ez petitioner reported tax of dollar_figure and after claiming credit for dollar_figure of tax withholdings claimed a tax_refund of dollar_figure on date respondent received from petitioner a form 1040x amended u s individual_income_tax_return for showing the correct amount of her income to be zero on the form 1040x petitioner indicated on line as the amount she owed n a she claimed as a refund the dollar_figure of tax 1unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar that she had previously reported on her form 1040ez in the explanation of changes on the form 1040x she stated that she had re-calculated my wages as defined in sec_3401 and sec_3121 and determined the correct amounts to be attached to the form 1040x were self-generated forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on these forms petitioner purported to correct her forms w-2 to show all items of income as zero with the explanation i calculated my wages as defined in sec_3401 and sec_3121 also on date respondent received from petitioner form_1040 u s individual_income_tax_return for her taxable_year on date respondent received from her a form_1040 for her taxable_year on these form sec_1040 as on her form 1040x petitioner listed zero for every income item and claimed refunds for all tax withholdings attached to these form sec_1040 were self-generated forms purporting to correct her forms w-2 to show all items of income as zero for the same reasons as stated on the forms attached to her form 1040x for each year at issue respondent sent petitioner a letter stating that her return was frivolous and warning her that a frivolous-return penalty might be imposed under sec_6702 if she failed to correct her position within days petitioner did not file any corrected return pursuant to sec_6702 respondent assessed against petitioner a dollar_figure penalty for each of the tax years and and a dollar_figure penalty for on date respondent mailed petitioner a letter notice_of_federal_tax_lien and your right to a hearing under sec_6320 on date petitioner filed a form request for a collection_due_process or equivalent_hearing requesting a face-to-face hearing and stating that i did not earn income from wages nor did i earn income from a trade_or_business during the cdp years i accurately corrected erroneous third party information and included the correct data in my return documents on date respondent’s settlement officer sent petitioner a letter acknowledging receipt of petitioner’s request for a collection_due_process cdp hearing and stating that she had determined petitioner’s contentions to be frivolous or reflecting a desire to impede the administration of tax laws the letter advised petitioner to amend her hearing request by stating a legitimate issue and withdrawing all frivolous issues in a letter to the settlement officer dated date petitioner stated that she was withdrawing her request for a face-to-face cdp hearing she requested a hearing by correspondence this letter also stated that petitioner was withdrawing all positions classified by respondent as frivolous or groundless but contrary to this representation the amended form that petitioner attached to this letter contained a laundry list of frivolous and groundless arguments including arguments that the forms w-2 that her employers issued to her were invalid because these employers were not valid payer s inasmuch as they were not identified as employers paying wages subject_to_withholding nor among those identified as employers providing employment for wages subject_to the federal_insurance_contributions_act fica_taxes in letters to the settlement officer dated september and petitioner made additional frivolous and groundless arguments on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_federal_tax_lien on the grounds that she raised only frivolous issues and did not present any information that would warrant a withdrawal of the notice_of_federal_tax_lien opinion the only issue petitioner has raised in this proceeding is her underlying liability for the civil penalties that respondent assessed pursuant to sec_6702 respondent concedes that because petitioner had no prior opportunity to dispute these penalties she is entitled to challenge them in this proceeding see sec_6320 sec_6330 136_tc_356 respondent also acknowledges that he has the burden_of_proof with respect to these penalties see sec_6703 thornberry v commissioner t c pincite before enactment of the tax relief and health care act of trhca pub_l_no div a sec_407 sec_120 stat pincite effective date sec_6702 imposed a dollar_figure penalty on any individual if these three conditions were met the individual filed a purported income_tax return the purported return lacked information needed for the commissioner to judge the substantial correctness of the self-assessment or contained information that on its face indicated that the self-assessment was substantially incorrect and the individual’s conduct in this regard was due to a position which is frivolous or a desire to delay or impede the administration of federal_income_tax laws trhca amended sec_6702 to increase the penalty from dollar_figure to dollar_figure and broadened its application to purported returns of all types of federal tax imposed under the internal_revenue_code in addition the third condition described above asking whether the individual’s conduct was based on a position which is frivolous was amended to refer instead to a position which the secretary has identified as frivolous under new sec_6702 which authorized the secretary to prescribe a list of positions identified as frivolous for this purpose these trhca amendments are effective for submissions made and issues raised after the date on which the secretary first prescribed such a list trhca sec_407 sec_120 stat pincite on date the commissioner prescribed his list of frivolous positions and submissions for purposes of sec_6702 notice_2007_30 2007_1_cb_883 i r s news_release ir-2007-61 date stating that the internal_revenue_service today issued guidance in notice_2007_ identifying frivolous positions petitioner’s form 1040x for as well as her form sec_1040 for and all of which she submitted in an effort to obtain tax refunds purported to be income_tax returns see 760_f2d_1003 9th cir because a taxpayer may not obtain a refund without first filing a return 2the list was revised in notice_2008_14 2008_1_cb_310 effective for submissions made between date and date see notice_2010_33 2010_17_irb_609 notice_2007_30 supra remains in effect for submissions made between date and date notice_2008_14 2008_1_cb_310 sec_301_6402-3 the form filed by the taxpayer should be construed to be a ‘purported’ return each of these purported returns showing zeros for all income items and accompanied by self-generated forms on which petitioner purported to correct forms w-2 issued by third-party payers lacked information by which the substantial correctness of the self-assessment could be determined see id 120_tc_163 see also 817_f2d_1400 9th cir discussing factors to be considered in determining that a taxpayer’s submission to the internal_revenue_service purported to be a tax_return for purposes of imposing a frivolous- return penalty 3on brief petitioner cites 618_f2d_74 9th cir which held that a form containing only zeros constituted a return for purposes of criminal penalties under sec_7203 for willful failure_to_file an income_tax return cf oman v commissioner tcmemo_2010_276 ndollar_figure noting that the position of the court_of_appeals in long is contrary to the positions of several other courts of appeals that have considered the issue petitioner’s reliance on long is misplaced the instant case does not involve criminal penalties under sec_7203 but civil penalties under sec_6702 the questions presented by these different types of penalties are distinct 925_f2d_356 9th cir moreover unlike the taxpayer in long but like the taxpayer in 760_f2d_1003 9th cir petitioner did not merely submit purported returns containing zeros but also submitted with these purported returns self- generated forms indicating variance between the zero income reported on the purported returns and the income reported on her forms w-2 because the purported returns for and were submitted before date the pre-trhca version of sec_6702 applies for these years and requires that petitioner’s conduct be based on a position that was frivolous this court and others have repeatedly characterized returns reflecting zero income and zero tax as frivolous 136_tc_455 and cases cited thereat see also olson v united_states f 2d pincite petitioner’s position as indicated on the face of her form 1040x and on each of the self-generated forms that she attached to her purported return for each year at issue was that she had recalculated her wages to be zero on the basis of sec_3121 and sec_3401 as amplified by her submissions to the settlement officer her position seemed to be that her forms w-2 were invalid because her employers were not valid payer s because they were not identified as employers paying wages subject_to_withholding nor among those identified as employers providing employment for wages subject_to the federal_insurance_contributions_act fica_taxes viewed charitably petitioner’s argument might be construed to be that she was an independent_contractor rather than an employee so that her forms w-2 improperly listed as wages amounts that were more properly characterized as independent_contractor fees but even if petitioner were an independent_contractor a matter as to which petitioner has offered no evidence the amounts received would nevertheless be income see sec_61 her zero returns are inconsistent with any good-faith belief that she is an independent_contractor we conclude that petitioner’s zero returns were based on frivolous positions see lindberg v commissioner tcmemo_2010_67 petitioner submitted her form_1040 for on date after the publication of notice_2007_30 supra consequently for we apply the version of sec_6702 as amended by trhca and ask whether petitioner’s conduct was based on a position identified as frivolous in that notice the answer is yes notice_2007_30 c b pincite identifies positions as frivolous if they are the same as or similar to the position among others that a taxpayer may elect to file a tax_return reporting zero taxable_income and zero tax_liability even if the taxpayer received taxable_income during the taxable_period for which the return is filed respondent has carried his burden of proving that petitioner is liable for the sec_6702 penalties assessed for and in reaching this conclusion we have considered and reject as meriting no further discussion various frivolous and groundless arguments that petitioner has made in her posttrial brief in an attempt to challenge her underlying liability neither in her petition or at any other point in this proceeding has petitioner properly raised any issue other than her underlying liability for the sec_6702 penalties we deem petitioner to have waived all other issues see rule b the petition must contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination and any issue not raised in the assignments of error shall be deemed conceded 117_tc_183 in any event from our review of the record we are satisfied that respondent has satisfied the requirements of sec_6320 and sec_6330 consequently we shall sustain respondent’s determinations with respect to the collection of the sec_6702 penalties for and sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceedings is frivolous or groundless respondent has not asked that we impose a sec_6673 penalty we strongly warn petitioner that she may be subject_to a sec_6673 penalty even upon the court’s own motion if she persists in maintaining proceedings in this court primarily for delay or continues to press frivolous arguments to reflect the foregoing decision will be entered for respondent
